Citation Nr: 1449372	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  13-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to an effective date earlier than October 24, 2011, for the grant of service connection for a mood disorder.

3.  Entitlement to an effective date earlier than October 24, 2011, for the grant of a 10 percent rating for a duodenal ulcer.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to special monthly compensation (SMC).



REPRESENTATION

Appellant represented by:	Chris Attig, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to April 1972.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In particular, in an October 2010 decision, his claim for service connection for Parkinson's disease was denied.  In a May 2013 decision, service connection for a mood disorder was granted as of October 24, 2011, and a 100 percent rating assigned.  The disability rating assigned for his service-connected duodenal ulcer also was increased to 10 percent as of that same date - October 24, 2011.  He is appealing for earlier effective dates.

In support of his claims, the Veteran twice has testified at hearings - initially in June 2014 before a local Decision Review Officer (DRO) at the RO, and more recently in October 2014 before the undersigned Veterans Law Judge (VLJ) of the Board using videoconferencing technology.  Transcripts of the hearings are of record.

Because the Veteran's attorney indicated during the latter hearing before the Board that the Veteran had financial hardship (due to home foreclosure, bankruptcy, etc.), the Board has advanced his appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims for an earlier effective date for the grant of service connection for the mood disorder, also for the 10 percent rating for the duodenal ulcer, and for a TDIU and SMC, require further development before being decided on appeal.  So the Board is remanding these claims to the RO since the Agency of Original Jurisdiction (AOJ).  However, the Board is going ahead and deciding - indeed granting - the claim of entitlement to service connection for Parkinson's disease.  As well, the Board is going ahead and assigning a "downstream" rating and effective date for this disability, which the Veteran's attorney argued during the hearing was warranted given the unique circumstances of this case.  38 U.S.C.A. §§ 7104(a), 7105(a); see also Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006).  That said, since the evidence of record is incomplete - including especially insofar as assessing the full extent and severity of the symptoms of the Parkinson's disease and their consequent effects on the Veteran's social and occupational functioning, the Board is deferring consideration of whether the Veteran is entitled to a rating even greater than that being assigned in this decision, including as mentioned the derivative question of whether he is entitled to a TDIU and SMC, which the attorney argued during the hearing are additionally warranted at least from February 2010 to October 2011 (i.e., up to when the Veteran received the 100 percent schedular rating for his mood disorder).


FINDING OF FACT

It is just as likely as not the Veteran began experiencing prodromal (i.e., early) symptoms of Parkinson's disease during his military service.



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, his Parkinson's disease incepted during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since this claim is being granted, discussion of whether VA has met its duties of notification and assistance is not required because this is inconsequential, so no possibility the Veteran was unduly prejudiced even if, for the sake of argument, VA did not meet these obligations.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Establishing entitlement to service connection requires having (1) proof of the claimed disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Certain listed chronic disabilities also will be presumed to have been incurred in service if they manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, or within the presumptive period, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has the requisite diagnosis of Parkinson's disease, which is one of the enumerated chronic diseases in 38 C.F.R. § 3.309(a) - though listed instead as "Paralysis agitans."

The Veteran's private physician, whose specialty is Parkinson's disease and other movement disorders, provided a supporting July 2012 letter indicating he had reviewed the Veteran's claims file and believed the Veteran had early symptoms of Parkinson's disease during his military service.  These early pre-motor symptoms consisted of considerable anxiety, depression, sexual compulsivity, anger and irritability, frequent indigestion, and other gastrointestinal complaints, which have been documented in his service treatment records (STRs).  His physician also observed these symptoms were continuous after service, and that the Veteran additionally suffered from motor symptoms of gait disturbances beginning in approximately 1978 or 1979.  Therefore, due to the Veteran's pre-motor symptoms during service and his diagnosis of Parkinson's disease in 1980, this commenting physician concluded the Veteran's Parkinson's disease was incurred during his military service.

A VA compensation examiner also reviewed the Veteran's claims file and provided a contrary medical nexus opinion regarding the etiology of his Parkinson's disease.  The VA examiner concluded, instead, that the Parkinson's disease was less likely than not incurred in service.  The VA examiner pointed out that the Veteran's STRs were in his opinion unremarkable with regards to any symptoms, complaints, or physical findings that could reasonably be construed as manifestations of an early movement disorder.  He also concluded that the symptoms the Veteran's commenting private physician had identified were attributed instead to his duodenal ulcer (albeit which is also a service-connected disability), job dissatisfaction, and unresolved issues with his parents.


Because, however, the Veteran's private physician is an expert in Parkinson's disease and other movement disorders, the Board finds his opinion more probative than the VA examiner's, who, as the Veteran's attorney pointed out during the hearing, does not specialize in these types of disorders, instead, apparently is a general internist, and gave an opinion based simply on a file review rather than actual medical evaluation.  There is no "treating physician rule" necessarily requiring the Board to give deference to this private physician's opinion over the VA compensation examiner's since both the Federal Circuit Court and Veterans Court (CAVC) have specifically declined to adopt any such rule.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  But it is nonetheless permissible to recognize that a treating physician may be more intimately familiar with the Veteran's general state of health than someone else, in comparison, who simply reviews potentially relevant medical or other records.  Therefore, the Board finds that the Veteran's Parkinson's disease was as likely as not incurred during his active military service, as evidenced by his early pre-motor symptoms during service that the commenting private physician has attested were early markers (non-motor indicators) of this disease, though not actually diagnosed until at the later point in time, after conclusion of the Veteran's service.  Service connection is permissible, however, even for a disease initially diagnosed after service if, as here, the evidence on the whole tends to indicate the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, this need only be an "as likely as not" proposition for the Veteran to prevail under the benefit-of-the-doubt doctrine.  38 C.F.R. § 3.102.


The Veteran, through his attorney, additionally has specifically requested that the Board also go ahead and determine the rating and effective date for the Parkinson's disease.  Ordinarily, the Veteran would have to separately appeal these "downstream" issues, that is, once the RO makes these initial determinations in the first instance.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  But by the same token, "[o]nce the [Board] has jurisdiction over a claim, it has the authority to address all issues related to that claim, even those not previously decided by [the RO]."  38 U.S.C.A. §§ 7104(a), 7105(a); see also Jarrell, 20 Vet. App. at 332.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  Generally, and except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

Importantly, 38 C.F.R. § 3.400(b)(2) provides that, if a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose, whichever is later.  Otherwise, any subsequent grant of benefits cannot be any earlier than the receipt of the eventually-filed claim.

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2013).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal 

communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, but need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Here, the Veteran's initial Application for VA Compensation and/or Pension (VA Form 21-526) was received by VA on February 9, 2010, many years after his discharge from service in April 1972, indeed, well more than one year after the conclusion of his service.  A review of the claims file does not reveal any other submissions from him or anyone else acting on his behalf prior to that date that could be construed as a claim of entitlement to service connection for Parkinson's disease.

Therefore, the effective date for the grant of service connection is February 9, 2010, the date of receipt of the Veteran's claim for benefits owing to this disease.

Ratings for Parkinson's disease, known in VA regulations as "Paralysis agitans," are assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8004 (2013).  Under this DC, a minimum 30 percent rating is for application when there are "ascertainable residuals" of the disability.  However, VA is required to also consider whether any of these residuals may be otherwise rated under a separate DC.

If there are identifiable residuals that can be rated under a separate DC, and the combined disability rating resulting from these residuals exceeds 30 percent, the separate ratings will be assigned in place of the minimum rating assigned under DC 8004.  See also VA Adjudication Procedures Manual M21-1MR, Part III.iv.4.G.25 (June 23, 2013).


Thus, while the Veteran through his attorney has requested that a 100 percent rating be immediately assigned for the Parkinson's disease, since it is totally disabling, a comprehensive medical examination has not yet been performed to determine the extent and severity of the symptoms attributable specifically to this disease and, more importantly, their consequent effects on the Veteran's social and occupational functioning.  Therefore, at most in this decision, the Board may only assign the minimum 30 percent rating indicated based on his available medical records at this time, but also is remanding the issue of entitlement to an even greater rating so he can be provided the appropriate VA compensation examination.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, so a decision granting less than the maximum possible rating does not abrogate the pending appeal unless the Veteran indicates he is content with the lesser rating he received.).


ORDER

The claim of entitlement to service connection for Parkinson's disease is granted as of February 9, 2010, and at the moment the minimum 30 percent rating is initially assigned for this disability as of that date, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

The Board sincerely regrets the delay that inevitably will result from remanding, rather than immediately deciding, the remaining claims also at issue in this appeal, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

In this decision the Board has granted the Veteran's claim for service connection for Parkinson's disease and assigned an initial 30 percent rating for this disability.  

Through his attorney the Veteran maintains he should be awarded the maximum possible 100 percent rating, owing to its totally debilitating nature.  While there is no doubting he has an array of symptoms associated with his Parkinson's disease, he has not yet been afforded a VA compensation examination determining the full constellation of these symptoms.  Therefore, this necessary medical evaluation must be provided on remand to determine whether a rating higher than 30 percent is warranted for this now service-connected disability.  Moreover, as the AOJ, the RO additionally must consider whether there is derivative entitlement to a TDIU and SMC.

During the hearing, the Veteran's attorney argued that the RO did not additionally address these derivative TDIU and SMC claims, even though the Veteran was awarded the highest possible schedular rating of 100 percent for his mood disorder as of October 24, 2011.  More specifically, the attorney argued that the granting of the 100 percent schedular rating for the mood disorder, as of that date, did not 
resolve the issues of whether the Veteran nonetheless was still entitled to a TDIU and SMC for the immediately preceding period dating back to his February 9, 2010, claim.

In years past, if a Veteran received a 100 percent schedular rating for his 
service-connected disability, the issue of entitlement to a TDIU became moot since a Veteran could not have a 100 percent schedular rating while concurrently having a TDIU.  38 C.F.R. § 4.16(a); VAOGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52375 (1999).  Other precedential decisions also discussed this interplay.  See, e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Essentially, VAOGCPREC 6-99 held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).


But in view of the Court's decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which took a position contrary to the one reached in the OGC precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although, as even the Veteran's attorney acknowledged during the hearing, no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of SMC, which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.  Moreover, the Veteran's attorney is arguing a TDIU is warranted for the period from February 2010 to October 2011 when the Veteran did not have a 100 percent schedular rating for his mood disorder.

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award of SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See Bradley at 294; see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that, if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU independent of the other 100 percent disability rating).


A TDIU requires that a Veteran's service-connected disabilities be so severe as to preclude him from engaging in employment that could be considered substantially gainful versus just marginal in comparison, if at all.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

SMC, as the acronym suggest, is "special" monthly compensation - meaning in addition to that which the Veteran otherwise receives for his service-connected disability or disabilities. 

SMC is payable at the housebound (HB) rate where the Veteran has a single 
service-connected disability rated as 100-percent disabling and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) ; 38 C.F.R. § 3.350(i) .

Subsection 1114(s) requires that a disabled Veteran, whose disability level is determined by the Rating Schedule, must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

Here, though, since this derivative TDIU claim and SMC claim have not been initially considered by the RO as the AOJ and require further development before being decided, the Board is remanding them.  VA's Office of General Counsel has indicated that remanding the derivative TDIU claim in this circumstance does not preclude the Board from going ahead and deciding the claim forming the basis of the derivative TDIU claim, which is partly why the Board was able to go ahead and decide the claim for Parkinson's disease.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

As well, however, on remand, all recent treatment records concerning the service-connected disabilities must be obtained and considered.

The Veteran has requested an earlier effective date for service connection for his mood disorder back to his date of discharge from service, or, in the alternative, to his date of claim for Parkinson's disease on February 9, 2010.  It appears the Veteran's attorney believes the claim for service connection for a mood disorder should have been either raised by the record from the Parkinson's claim or is secondary to the Parkinson's disease.  The Veteran's attorney also maintains that notations of mood disturbances in the Veteran's records prior to February 9, 2010, should be considered inferred claims, and consideration should be given as well as to whether this claim was implicitly denied in an October 1972 rating decision versus still pending.  The RO considered the Veteran's statement in October 2011 as the date of claim.  Regardless, to the extent he is claiming his mood disorder is related to his Parkinson's disease, this claim is dependent on the results of his VA compensation examination for his Parkinson's disease, therefore these claims are "inextricably intertwined."  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of the other).  As such, the Board must defer consideration of this earlier effective date claim.

The Veteran also is claiming entitlement to an effective date earlier than October 24, 2011, for the increased 10 percent rating for his service-connected duodenal ulcer.  However, the Board does not have the requisite medical evidence addressing the severity of his duodenal ulcer at earlier points in time; therefore, these records, assuming they exist, also must be obtained on remand and considered.


Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding, pertinent, medical treatment records, including from Dr. Robert M. Hutchman dated since August 2009 regarding the Veteran's Parkinson's disease.  All other potentially relevant treatment records the Veteran identifies, as well, especially any pertaining to his duodenal ulcer and mood disorder, also should be obtained and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination to assess the severity of the Veteran's Parkinson's disease (the only examination or claims file review he has had, to date, was more so concerned with the etiology of this unfortunate disease, particularly in terms of its posited relationship with his military service, but now that service connection has been granted for this disability, the determinative "downstream" issue is its severity).  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.

The examiner must specifically identify all residuals of the Parkinson's disease, as well as discuss their severity, using specific measurements when appropriate to address the applicable rating criteria.

To this end, the examiner is specifically asked to indicate, if possible, what measure of the Veteran's psychiatric symptoms are the result of his Parkinson's disease versus those, instead, attributable to his service-connected mood disorder (which already is separately rated at the 100-percent level).  If it is not possible to distinguish or differentiate what measure of symptoms is attributable to which specific disability, whether service-connected or not, then this, too, must be indicated, but as importantly the examiner must discuss why this parceling out of symptoms is not possible or feasible.

All opinions expressed by the examiner must be accompanied by discussion of the underlying medical rationale, if necessary citing to specific evidence in the file or examination results supporting conclusions.

3.  Then, in light of this and all other additional evidence, determine whether the Veteran is entitled to an initial rating higher than 30 percent for his Parkinson's disease, also considering whether he is derivatively entitled to a TDIU and SMC (including from February 2010 to October 2011, the period immediately preceding his receipt of the 100 percent rating for his mood disorder), as well as to earlier effective dates for the grant of service connection for his mood disorder and the 10 percent rating for his duodenal ulcer.  If these claims are not granted to his satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


